Exhibit 10.1

FORBEARANCE AGREEMENT

This FORBEARANCE AGREEMENT (this “Agreement”), dated as of December 19, 2017
(the “Effective Date”), is entered into by and among EXCO Resources, Inc., a
Texas corporation (the “Issuer”), the Subsidiaries of the Issuer that are
parties hereto (the “Guarantors”) and the Holders (as defined below) that are
parties hereto.

PRELIMINARY STATEMENT

WHEREAS, the Holders party hereto hold certain of those 8.0% / 11.0% 1.5 Lien
Senior Secured PIK Toggle Notes due 2022 that are issued by the Issuer and
governed by that certain Indenture dated as of March 15, 2017 by and among the
Issuer, the guarantors from time to time party thereto and Wilmington Trust,
National Association, as trustee (in such capacity, the “Trustee”) and
collateral trustee (in such capacity, the “Collateral Trustee”) thereunder (such
Indenture, as amended, supplemented, amended and restated or otherwise modified
from time to time, the “Indenture”; such Notes, as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Senior
Secured Notes”; and the holders of such Senior Secured Notes, the “Holders”),
which Senior Secured Notes are secured by liens on the Collateral pursuant to
the Security Instruments;

WHEREAS, the Holders party hereto hold certain shares of common stock, par value
$0.001 per share of the Issuer (the “Common Shares”) either issued as payment of
interest on the Senior Secured Notes or issuable upon the exercise of the
warrants issued to the Holders on the date of the Indenture (the “Warrants” and
such Common Shares held by the Holders together with any Common Shares
underlying the Warrants, the “Registrable Securities”);

WHEREAS, the Holders party hereto and the Issuer entered into that certain
Registration Rights Agreement (the “Registration Rights Agreement”), dated
March 15, 2017, which required the Issuer to register the Registrable Securities
for resale under the U.S. Securities Act of 1933;

WHEREAS, pursuant to Section 2.01 of the Registration Rights Agreement, the
Issuer was required to cause a registration statement to become effective with
respect to the Registrable Securities;

WHEREAS, the Issuer has asked the Holders to (i) forbear from exercising, and
directing the Trustee and/or the Collateral Trustee or otherwise taking any
action to cause any other Holders to exercise, certain rights and remedies in
respect of the Indenture, the Senior Secured Notes and the Security Instruments
with respect to the Anticipated Defaults (as hereinafter defined), including
with respect to any Collateral and (ii) to waive any breach of the Registration
Rights Agreement resulting from the Issuer’s failure to cause a registration
statement to become effective with respect to the Registrable Securities held by
the Holders; and

WHEREAS, upon the terms and conditions contained herein, the Holders party
hereto are prepared to (i) forbear from exercising the rights and remedies, and
directing the Trustee and/or the Collateral Trustee or otherwise taking any
action to cause any other Holders to exercise any rights and remedies, available
to them at law, in equity or by agreement as a result of such



--------------------------------------------------------------------------------

Anticipated Defaults upon the terms set forth herein, without waiving any of
their other rights or remedies and (ii) forbear from exercising any remedies
under the Registration Rights Agreement with respect to any breach thereof
caused by the Issuer’s failure to cause an effective registration statement with
respect to the Registrable Securities held by the Holders to become effective.

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

AGREEMENT

Section 1. Definitions. Capitalized terms used herein but not defined herein
shall have the meanings given to them in the Indenture, the Senior Secured
Notes, and the Registration Rights Agreement, as the context may require.

Section 2. Acknowledgments by the Issuer. The Issuer acknowledges and agrees as
follows:

(a)(i) Anticipated Defaults. Certain defaults, Defaults or Events of Default may
have arisen on or prior to the date hereof and/or may arise on or prior to the
Forbearance Termination Date (as defined below) under the Indenture, including,
without limitation, (i) the Default under Section 5.01(e)(1) of the Indenture as
a result of the failure of the Issuer to make the interest payment otherwise due
under the 1.75 Lien Credit Agreement on December 20, 2017, (ii) the Default
under 5.01(e)(1) of the Indenture as a result of the failure of the Issuer to
make the interest payment otherwise due under the Second Lien Credit Agreement
on December 29, 2017, and (iii) the Default under 5.01(e)(2) of the Indenture as
a result of the failure of the Issuer to comply with certain affirmative
covenants under the First Lien RBL Credit Agreement during the Forbearance
Period (as defined below). The Issuer anticipates that these defaults, as
applicable, will constitute an Event of Default under Sections 5.01(e)(1) and
5.01(e)(2) of the Indenture.

(a)(ii) Breaches of Registration Rights Agreement. Certain breaches may have
arisen on or prior to the date hereof and/or may arise on or prior to the
Forbearance Termination Date under the Registration Rights Agreement, including,
without limitation, the failure by the Issuer, pursuant to Section 2.01 of the
Registration Rights Agreement, to cause a registration statement on Form S-3
registering the Registrable Securities to be declared effective by the
Securities and Exchange Commission by December 11, 2017.

The breaches, defaults, Defaults and Events of Default described in the
foregoing paragraphs are referred to herein as the “Anticipated Defaults”.

(b) Acknowledgment of Indebtedness. The Issuer agrees that (i) as of
December 19, 2017, the Issuer is indebted to the Holders in the aggregate
principal amount of $316,958,340 under the Senior Secured Notes; (ii) all such
amounts remain outstanding and unpaid without setoff, counterclaim or defenses;
and (iii) all such amounts are subject to increase or other adjustment as a
result of any and all interest thereon in accordance with the Indenture and the
Senior Secured Notes.

 

- 2 -



--------------------------------------------------------------------------------

(c) Reservation of Rights. Except for the rights, powers and remedies which the
Trustee, the Collateral Trustee and the Holders agree to forbear from exercising
during the Forbearance Period pursuant to Section 3 below, the Issuer and each
Guarantor acknowledges and agrees that the Holders party hereto hereby reserve
all rights, powers and remedies under the Indenture, the Security Instruments
and the Senior Secured Notes and applicable law in connection with any violation
or noncompliance by the Issuer or any Guarantor with the terms of the Indenture,
the Security Instruments and the Senior Secured Notes.

Section 3. Forbearance by the Holders Party Hereto.

(a) Forbearance Period. At the request of the Issuer, the Holders party hereto
hereby agree to forbear from the exercise of their rights and remedies, whether
at law (including, without limitation, any such rights and remedies arising in
equity, by agreement, or any such rights and remedies arising under Sections
5.02, 5.07 and 5.08 of the Indenture) or otherwise, available to the Trustee
and/or the Holders as a result of the Anticipated Defaults until 11:59 pm New
York City time on January 15, 2018 (the “Forbearance Termination Date” and the
period beginning on the Effective Date and terminating on the Forbearance
Termination Date being hereinafter referred to as the “Forbearance Period”),
provided, however, that the Forbearance Period shall immediately terminate if
the Issuer or any of its affiliates (i) declare an intention or take any action
in furtherance of making any payment on account of (x) the Second Lien Credit
Agreement or (y) the Existing Unsecured Notes, or (ii) makes any such payment
referenced in (x) or (y) of this paragraph.

(b) Request to Trustee and Collateral Trustee. The Holders party hereto hereby
agree to request, and hereby do request, (i) that the Trustee rescind any
acceleration hereafter made at the request of any Holder of Senior Secured Notes
not a party to this Agreement, in accordance with Section 5.02 of the Indenture,
of the amounts outstanding under the Indenture and the Senior Secured Notes that
may be declared by the Trustee as a result of any Anticipated Default occurring
or continuing during the Forbearance Period and (ii) that the Collateral Trustee
rescind any foreclosure or other enforcement of any or all of the liens on the
Collateral securing the Senior Secured Notes, or any enforcement of any of the
terms of the Security Instruments, in accordance with Section 5.03 of the
Indenture as a result of any Anticipated Default occurring or continuing during
the Forbearance Period. Each Holder party hereto shall, if necessary to
facilitate the terms of this Agreement and to the extent such Holder is not the
registered holder of the Senior Secured Notes it beneficially owns, instruct the
registered Holder thereof to comply with the terms of this Agreement, including
directing the registered Holder to instruct the Trustee and the Collateral
Trustee to temporarily forbear from exercising any rights and remedies as
provided above.

(c) Limitation on Transfers of Senior Secured Notes. Each of the Holders party
hereto hereby agrees not to sell, assign, pledge, lend, hypothecate, transfer or
otherwise dispose of (each, a “Transfer”) during the Forbearance Period any
ownership (including beneficial ownership) of Senior Secured Notes (or any
rights in respect thereof, including but not limited to the right to vote) held
by such Holder as of the date hereof except to a party who (i) is already a
Holder party to this Agreement or (ii) prior to such Transfer, agrees in writing
to be bound by all of the terms of this Agreement (including with respect to any
and all claims with respect to any Senior Secured Notes it already may hold
against the Issuer prior to such Transfer) by executing a joinder in the form
attached hereto as Exhibit A, and delivering an executed copy thereof, within
two (2) business days of closing of such Transfer, to counsel to the Issuer. Any
Transfer made in violation of this Section 3(c) shall be void ab initio, and the
Issuer shall have the right to enforce the voiding of any such Transfer.

 

- 3 -



--------------------------------------------------------------------------------

(d) Termination of Forbearance Period. The Issuer acknowledges and agrees that
upon the occurrence of the Forbearance Termination Date, the provisions of this
Section 3 shall automatically and immediately terminate without any further
action by, or notice being due from, the Trustee, the Collateral Trustee or any
Holder, and the Holders party hereto may proceed (but are not required), to the
extent an Event of Default is then continuing, to exercise any and all rights
and remedies which such Holders may have upon the occurrence of an Event of
Default to the extent an Event of Default is then continuing, including, if an
Event of Default is then continuing, declaring the Senior Secured Notes to be
immediately due and payable in accordance with the Indenture.

(e) Acknowledgment Regarding Forbearance. The Issuer acknowledges that none of
the Holders party hereto has made any assurances concerning (i) any possibility
of an extension of the Forbearance Period; (ii) the manner in which or whether
the Anticipated Defaults may be resolved; or (iii) any additional forbearance,
waiver, restructuring or other accommodations. The Issuer agrees that the
running of all statutes of limitation and the doctrine of laches applicable to
all claims or causes of action that the Holders party hereto may be entitled to
take or bring in order to enforce their rights and remedies against the Issuer
are, to the fullest extent permitted by law, tolled and suspended during the
Forbearance Period.

Section 4. Conditions to Effective Date. This Agreement shall become effective
as of the Effective Date when the Issuer shall have received one or more
counterparts of this Agreement, duly executed and delivered by the Issuer, the
Guarantors, and the undersigned Holders, which hold a majority of the principal
outstanding amount of the Senior Secured Notes.

Section 5. Disclosure. Each party hereto agrees that it will permit public
disclosure, including in a press release and/or the filing of a Current Report
on Form 8-K with the U.S. Securities and Exchange Commission, of the contents of
this Agreement.

Section 6. GOVERNING LAW.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY UNITED
STATES FEDERAL OR STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN IN THE CITY OF
NEW YORK, NEW YORK OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE TO THE LAYING OF THE
VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY
CLAIM THAT ANY SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY HERETO AGREES THAT FINAL JUDGMENT
IN ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT SHALL BE
CONCLUSIVE

 

- 4 -



--------------------------------------------------------------------------------

AND BINDING UPON SUCH PARTY AND MAY BE ENFORCED IN ANY COURTS TO THE
JURISDICTION OF WHICH SUCH PARTY IS SUBJECT BY A SUIT UPON SUCH JUDGMENT.

(c) NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT OF THE TRUSTEE, THE
COLLATERAL TRUSTEE OR ANY PARTY HERETO TO SERVE PROCESS IN ANY MANNER PERMITTED
BY LAW OR LIMIT THE RIGHT OF THE TRUSTEE OR THE COLLATERAL TRUSTEE TO BRING
PROCEEDINGS AGAINST THE ISSUER IN THE COURTS OF ANY JURISDICTION OR
JURISDICTIONS.

(d) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, TRUSTEE
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 7. Headings. The Headings of the Articles and Sections of this Agreement
have been inserted for convenience of reference only, are not intended to be
considered a part hereof and shall not modify or restrict any of the terms or
provisions hereof.

Section 8. Severability. If any provision of this Agreement is held to be
invalid, illegal or unenforceable the validity, legality and enforceability of
the remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

Section 9. Electronic Execution. This Agreement may be signed electronically.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in this Agreement shall be deemed to include electronic signatures, and
electronic signatures shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 10. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by fax or other
electronic transmission of an executed counterpart of a signature page to this
Agreement shall be effective as delivery of an original executed counterpart of
this Agreement.

 

- 5 -



--------------------------------------------------------------------------------

Section 11. No Waiver. Except for and to the extent of the forbearance provided
in Section 3 of this Agreement, the execution, delivery and effectiveness of
this Agreement shall not operate as a waiver of any default, Default or Event of
Default under the Indenture or any right, power or remedy of the Trustee, the
Collateral Trustee or the Holders under the Indenture, the Senior Secured Notes
or the Security Instruments. The parties hereto reserve the right to exercise
any rights and remedies available to them in connection with any present or
future breaches or defaults with respect to the Indenture and the Senior Secured
Notes after the Forbearance Termination Date.

Section 12. Successors and Assigns. This Agreement shall be binding upon the
Issuer and its successors and permitted assigns and shall inure, together with
all rights and remedies of the Holders party hereto, to the benefit of the
Holders party hereto and their respective successors, transferees and assigns.

Section 13. Entire Agreement. THIS AGREEMENT, THE INDENTURE, THE SECURITY
INSTRUMENTS AND THE SENIOR SECURED NOTES CONSTITUTE THE ENTIRE CONTRACT AMONG
THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ANY
AND ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[**Signature Pages Follow on Next Page**]

 

- 6 -



--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
date first written above.

 

EXCO RESOURCES, INC.,

a Texas corporation, as Issuer

By:  

/s/ Tyler Farquharson

  Name: Tyler Farquharson   Title: Vice President, Chief Financial Officer and
Treasurer GUARANTORS: EXCO SERVICES, INC. By:  

/s/ Tyler Farquharson

  Name: Tyler Farquharson   Title: Vice President, Chief Financial Officer and
Treasurer EXCO PARTNERS GP, LLC By:  

/s/ Tyler Farquharson

  Name: Tyler Farquharson   Title: Vice President, Chief Financial Officer and
Treasurer EXCO GP PARTNERS OLP, LP By: EXCO PARTNERS GP, LLC, its General
Partner By:  

/s/ Tyler Farquharson

  Name: Tyler Farquharson   Title: Vice President, Chief Financial Officer and
Treasurer EXCO PARTNERS OLP GP, LLC By:  

/s/ Tyler Farquharson

  Name: Tyler Farquharson   Title: Vice President, Chief Financial Officer and
Treasurer

[Forbearance Agreement]



--------------------------------------------------------------------------------

EXCO OPERATING COMPANY, LP By: EXCO PARTNERS OLP GP, LLC, its General Partner
By:  

/s/ Tyler Farquharson

  Name: Tyler Farquharson   Title: Vice President, Chief Financial Officer and
Treasurer EXCO MIDCONTINENT MLP, LLC By:  

/s/ Tyler Farquharson

  Name: Tyler Farquharson   Title: Vice President, Chief Financial Officer and
Treasurer EXCO HOLDING (PA), INC. By:  

/s/ Tyler Farquharson

  Name: Tyler Farquharson   Title: Vice President, Chief Financial Officer and
Treasurer EXCO PRODUCTION COMPANY (PA), LLC By:  

/s/ Tyler Farquharson

  Name: Tyler Farquharson   Title: Vice President, Chief Financial Officer and
Treasurer EXCO PRODUCTION COMPANY (WV), LLC By:  

/s/ Tyler Farquharson

  Name: Tyler Farquharson   Title: Vice President, Chief Financial Officer and
Treasurer

[Forbearance Agreement]



--------------------------------------------------------------------------------

EXCO RESOURCES (XA), LLC By:  

/s/ Tyler Farquharson

  Name: Tyler Farquharson   Title: Vice President, Chief Financial Officer and
Treasurer EXCO LAND COMPANY, LLC By:  

/s/ Tyler Farquharson

  Name: Tyler Farquharson   Title: Vice President, Chief Financial Officer and
Treasurer EXCO HOLDING MLP, INC. By:  

/s/ Tyler Farquharson

  Name: Tyler Farquharson   Title: Vice President, Chief Financial Officer and
Treasurer RAIDER MARKETING, LP By: RAIDER MARKETING GP, LLC, its General Partner
By:  

/s/ Tyler Farquharson

  Name: Tyler Farquharson   Title: Vice President, Chief Financial Officer and
Treasurer

[Forbearance Agreement]



--------------------------------------------------------------------------------

ADVENT CAPITAL (NO 3) LTD

BRIT INSURANCE (GIBRALTAR) PCC LIMITED

BRIT SYNDICATES LIMITED

FEDERATED INSURANCE COMPANY OF CANADA

NORTHBRIDGE GENERAL INSURANCE CORPORATION

CLEARWATER SELECT INSURANCE COMPANY

NEWLINE CORPORATE NAME LIMITED (SYNDICATE)

ODYSSEY REINSURANCE COMPANY

TIG INSURANCE COMPANY

WENTWORTH INSURANCE COMP ANY LTD.

ZENITH INSURANCE COMPANY

FAIRFAX FINANCIAL HOLDINGS MASTER TRUST FUND

as Holders By: Hamblin Watsa Investment Counsel Ltd., its Investment Manager By:
 

/s/ Paul Rivett

  Name: Paul Rivett   Title: Chief Operating Officer
ENERGY STRATEGIC ADVISORY SERVICES LLC as a Holder By:  

/s/ Jonathan Siegler

  Name: Jonathan Siegler   Title: Chief Financial Officer

[Forbearance Agreement]



--------------------------------------------------------------------------------

GEN IV INVESTMENT OPPORTUNITIES, LLC as a Holder By:  

/s/ Paul Segal

  Name: Paul Segal   Title: President VEGA ASSET PARTNERS, LP as a Holder By:  

/s/ Paul Segal

  Name: Paul Segal   Title: Manager

[Forbearance Agreement]



--------------------------------------------------------------------------------

Exhibit A

Form of Joinder Agreement

The undersigned transferee (“Transferee”) acknowledges that it has reviewed and
understands the Forbearance Agreement, dated as of December 9, 2017, a copy of
which is attached hereto as Annex I (as it may be amended, supplemented, or
otherwise modified from time to time, the “Agreement”),1 by and among the
Issuer, the Guarantors, and the Holders party thereto.

1. Agreement to be Bound. The Transferee hereby agrees to be bound by all of the
terms of the Agreement (including with respect to any and all claims with
respect to any Senior Secured Notes it already may hold against the Issuer prior
to the Transfer). The Transferee shall hereafter be deemed to be a “Party” and a
“Holder” party to the Agreement for all purposes under the

Agreement.

2. Governing Law. This joinder agreement (the “Joinder Agreement”) to the
Agreement shall be governed by and construed in accordance with the internal
laws of the State of New York, without regard to any conflicts of law provisions
which would require the application of the law of any other jurisdiction.

Date:                                         , 201[    ]

 

  

[HOLDER]

   By:  

 

   Name:  

 

   Title:  

 

Holder Claims:    $   

 

 

 

1  Defined terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.

[Forbearance Agreement]